Citation Nr: 0838100	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-39 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to an increased rating in excess of 40 
percent for diabetes mellitus with early signs of 
nephropathy.

3.  Entitlement to an increased rating in excess of 30 
percent for diabetic retinopathy.

4.  Entitlement to an increased rating in excess of 20 
percent for diabetic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which, in pertinent part, denied 
entitlement to service connection for hypertension as 
secondary to diabetes mellitus and denied increased ratings 
for service-connected diabetes mellitus with early signs of 
nephropathy, diabetic retinopathy, and diabetic neuropathy of 
the right lower extremity.  

In a January 2005 statement, the veteran raised the issue of 
entitlement to service connection for a stomach disability as 
secondary to service-connected diabetes mellitus.  This issue 
is referred to the agency of original jurisdiction (AOJ) for 
the appropriate action. 

The issues of increased ratings for diabetes mellitus, 
diabetic retinopathy, and diabetic neuropathy of the right 
lower extremity are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not manifested in service or to a 
compensable degree within one year from the veteran's 
discharge from service, is not the result of a disease or 
injury in service, and is not etiologically related to a 
service-connected disease or injury.


CONCLUSION OF LAW

The veteran's hypertension was not incurred or aggravated 
during service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006 & 2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in January 2006, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection on a direct and secondary basis.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of Dingess notice, 
including the disability-rating and effective-date elements 
of the claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in January 
2004 in response to his claim.  In the October 2008 written 
brief, the veteran's representative contended that the 
January 2004 VA examination report was inadequate as the 
examiner did not provide a rationale for his medical opinion.  
However, the Board finds that the examination report includes 
a full discussion of the examiner's rationale for the 
provided medical opinion, and the examination report is 
therefore adequate.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal diseases such as hypertension, are presumed to have 
been incurred in service if such manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen; except that under the new regulation VA 
will no concede aggravation unless there is evidence of the 
baseline of the claimed disability prior to its aggravation 
and such evidence was created prior to the claimed 
aggravation.  38 C.F.R. § 3.310(b) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The veteran contends that service connection is warranted for 
hypertension as it was incurred as a result of his service-
connected diabetes mellitus.  

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2007).

The veteran's service treatment records are negative for 
findings of hypertension.  The veteran's blood pressure was 
132/80 during his March 1969 enlistment examination and 
132/94 at his February 1971 separation examination.  No 
diagnosis of hypertension were made.

Post-service treatment records show that the veteran had 
consistently normal blood pressure until April 1979 when his 
private physician reported that his blood pressure was 
150/80.  The veteran was not found to have hypertensive heart 
disease until September 1992 when his private physician 
diagnosed the condition.

On VA examination in September 2003, the veteran reported a 
six year history of hypertension.  

On VA examination in January 2004, the veteran reported that 
he was diagnosed as having essential hypertension in 1998.  
His blood pressure readings were 173/100, 191/100, and 
183/99.  The examiner found that since the veteran's diabetes 
mellitus began in 1971 and his hypertension was diagnosed 
many years later, it was at least as likely as not that the 
veteran had essential hypertension and not renal vascular 
hypertension.

The Veterans Benefits Administration has adopted rating 
manual provisions that require that service connection be 
granted for hypertension as secondary to diabetes mellitus if 
hypertension was diagnosed after diabetic nephropathy.  M21-
1MR, Part III, Subpart iv, Chapter 4, Section F (Dec. 13, 
2005).  In this case, while some evidence of diabetic 
nephropathy was noted during the veteran's September 2003 VA 
examination, this was many years after the veteran's 
diagnosis of hypertension.

The veteran has argued that his private physician told him 
that his hypertension is due to his diabetes, however, the 
record does not contain a medical opinion from the veteran's 
private doctor and private treatment records are negative for 
evidence of a nexus in support of the claim.  The VCAA notice 
letters advised him of the need for such evidence.  The only 
competent medical opinion of record, that of the January 2004 
VA examiner, weighs against the veteran's claim.

In essence, the only evidence in support of the veteran's 
claim for is his own statements.  This is not competent 
evidence of an alleged nexus between his hypertension and 
service or his service-connected diabetes mellitus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

While there was an elevated systolic reading at the time of 
the veteran's separation from service, blood pressure 
readings during service and in the decades after service were 
within normal limits.  Hence the single elevated reading does 
not establish the presence of hypertension in service.  
Diagnostic Code 7101, Note (1).

The post-service medical evidence of record shows that 
hypertension was first diagnosed in September 1992, more than 
twenty years after his separation from active duty service 
and his diagnosis of diabetes mellitus.  There is no 
competent medical evidence of a nexus between current 
hypertension and his active duty service or his service-
connected diabetes.  In fact, the only competent medical 
evidence of record is against such a nexus.  There is also no 
evidence that the veteran's service-connected diabetes 
mellitus has aggravated the veteran's hypertension.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus is denied.


REMAND

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

In a statement dated in January 2005, the veteran argued that 
symptoms of the diabetes and diabetic retinopathy had 
worsened.  The veteran has received treatment for the 
disabilities at issue since the most recent VA examinations.

Given the evidence of an increase in disability and the age 
of the prior VA examinations, the Board finds that new 
examinations are required.

Based on the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be afforded VA 
examination(s) to determine the current 
severity of his service-connected 
diabetes mellitus, diabetic retinopathy, 
and diabetic neuropathy of the right 
lower extremity.  The claims folders 
should be reviewed by the examiner(s).    

The examiner(s) should determine whether 
the veteran's diabetes mellitus requires 
a restricted diet and regulation of 
activities.  The examiner(s) should also 
comment on the number of injections per 
day of insulin the veteran requires.  The 
examiner(s) should determine whether the 
veteran has experienced any episodes of 
ketoacidosis or hypoglycemia that have 
required hospitalization or visits to the 
veteran's diabetic health care provider 
during the past year, and if so, how 
many. 

With respect to the veteran's diabetic 
retinopathy, the examiner(s) should 
determine the visual acuity in both the 
veteran's eyes, and whether the veteran 
has cataracts and glaucoma.

For the veteran's diabetic neuropathy of 
the right lower extremity, the 
examiner(s) should provide an opinion as 
to the severity of the injury for the 
affected nerve  (e.g., complete 
paralysis; or, incomplete paralysis that 
is mild, moderate, moderately severe, or 
severe).  

The rationale for all expressed opinions 
should be provided.  

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


